— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered October 19, 1977, convicting him of perjury in the first degree (three counts), upon a jury verdict, and imposing sentence. By order dated July 31, 1978, this court reversed the judgment and dismissed the indictment (People v Pomerantz, 63 AD2d 457). By order dated December 20, 1978 the Court of Appeals reversed the order of this court and remitted the case to this court for review of the facts (46 NY2d 240). Judgment affirmed. No opinion. Damiani, J. P., Suozzi, O’Connor and Hargett, JJ., concur.